
	
		II
		110th CONGRESS
		1st Session
		S. 1996
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Bingaman (for
			 himself, Mr. Burr, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize the Enhancing Education Through Technology
		  Act of 2001, and for other purposes. 
	
	
		1.Achievement Through
			 Technology and InnovationPart
			 D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6751 et seq.) is amended to read as follows:
			
				DAchievement Through Technology and
				Innovation
					2401.Short
				titleThis part may be cited
				as the Achievement Through Technology
				and Innovation Act of 2007 or the ATTAIN
				Act.
					2402.Findings,
				purposes, and goals
						(a)FindingsCongress
				makes the following findings:
							(1)Learning
				technologies in our schools are critical to meet the goals of the No Child Left
				Behind Act of 2001 of raising student achievement, closing the achievement gap,
				and ensuring high-quality teaching, and to ensure that our Nation’s students
				are prepared to compete in the 21st century knowledge-based global
				economy.
							(2)Increased
				professional development opportunities are needed if teachers are to be highly
				qualified and effective in a 21st century classroom with today’s digital native
				students, including in the use of learning technologies to deliver innovative
				instruction and curriculum and to use data to inform instruction.
							(3)Scientifically
				based research, conducted with Federal funding, demonstrates that systemic
				redesign initiatives centered around technology have shown great promise in
				improving teaching and learning, including the following:
								(A)In Utah,
				Missouri, and Maine, the eMINTS program provides schools and teachers with
				educational technology tools, curriculum, and more than 200 hours of
				professional development to change how teachers teach and students learn. In
				classrooms in the same school (1 with eMINTS and 1 without), the student
				achievement of students in the eMINTS classroom was repeatedly over 10 percent
				higher than the control classroom.
								(B)In West Virginia,
				students receiving access to online foreign language courses performed at least
				as well as those in face-to-face versions of the classes, providing comparable
				high-quality instruction for those in rural areas who otherwise would not have
				access to such courses.
								(C)In Michigan’s
				Freedom to Learn technology program, 8th grade mathematics achievement
				increased from 31 percent in 2004 to 63 percent in 2005 in 1 middle school, and
				science achievement increased from 68 percent of students proficient in 2003 to
				80 percent 2004.
								(D)In Texas, the
				Technology Immersion Pilot (TIP), implemented in middle schools, demonstrated
				that discipline referrals went down by more than 1/2 with
				the changes in teaching and learning; while in 1 school, the percentage of 6th
				graders who passed the reading portion of the 2006 test was up 17 points from
				2004, and the percentage of 7th graders who passed the mathematics portion rose
				13 points. The students have become more responsible for their learning, more
				engaged in the classroom, and much more knowledgeable about the role of
				technology in problem solving and learning.
								(E)In Iowa, after
				connecting teachers with sustainable professional development and
				technology-based curriculum interventions, student scores increased by 14
				points in 8th grade mathematics, 16 points in 4th grade mathematics, and 13
				points in 4th grade reading compared with control groups.
								(4)Technology and
				e-learning in our schools are necessary to meet our science, technology,
				engineering, and mathematics (STEM) education needs and provide students with
				21st century skills, including technology literacy, information literacy,
				communication, problem solving, and the ability for self-directed lifelong
				learning.
							(5)A 2003 Department
				of Commerce report credits United States industry’s investments in information
				technology between 1989-2001 with producing positive and probably
				lasting changes in the nation’s economic potential, but finds United
				States education last in intensity of information technology of 55 industry
				sectors.
							(6)Many of our
				Nation's schools lack the resources necessary for the 21st century classroom
				and to meet the needs and expectations of today’s digital native students,
				including software, digital content, broadband, and other technologies.
							(7)According to the
				Department of Education’s National Educational Technology Trends Study (NETTS
				2007), insufficient or outdated technology presented a substantial barrier to
				technology use for teaching and learning for more than 40 percent of students,
				while lack of support specialists was a barrier to technology use for more than
				50 percent of students.
							(8)Federal
				leadership and investment is needed to serve as a catalyst for State and local
				education initiatives aimed at school innovation and improved student
				achievement through leveraging educational technologies. According to the
				Department of Education’s National Educational Technology Trends Study (NETTS
				2007), Because funds generated locally through bonds or taxes frequently
				have legal restrictions requiring them to be spent on hardware and connectivity
				purchases only, Federal and State funds supporting the use of technology
				resources fill a critical gap..
							(b)PurposesThe
				purposes of this part are the following:
							(1)To ensure that
				through technology every student has access to individualized, rigorous, and
				relevant learning to meet the goals of this Act, and to prepare all students
				and the United States for the 21st century.
							(2)To evaluate,
				build upon, and increase the use of evidence-based and innovative systemic
				school redesigns that center on the use of technology that lead to school
				improvement and increased student achievement.
							(3)To increase
				ongoing, meaningful professional development around technology that leads to
				changes in teaching and curriculum, improves student achievement, including in
				core curricular subjects, and student technology literacy, and is aligned with
				professional development activities supported under section 2123.
							(c)GoalsThe
				goals of this part are the following:
							(1)To improve
				student academic achievement on State academic standards through the use of
				professional development and systemic school redesigns that center on the use
				of technology and its applications.
							(2)To improve
				professional development to ensure every school administrator possesses the
				leadership skills necessary for effective technology integration and every
				teacher possesses the knowledge and skills to use technology across the
				curriculum, to use technology and curriculum redesign as key components of
				changing teaching and learning and improving student achievement, to use
				technology for data analysis to enable individualized instruction, and to use
				technology to improve student technology literacy.
							(3)To ensure that
				every student is technologically literate by the end of 8th grade, regardless
				of the student's race, ethnicity, gender, family income, geographic location,
				or disability.
							(4)To improve
				student engagement, opportunity, attendance, graduation rates, and technology
				access through enhanced or redesigned curriculum or instruction.
							(5)To more
				effectively use data to inform instruction, address individualized student
				needs, and support school decision making.
							2403.Student
				technology literacyIn this
				part, the term student technology literacy means student knowledge
				and skills in using contemporary information, communication, and learning
				technologies in a manner necessary for successful employment, life-long
				learning and citizenship in the knowledge-based, digital and global 21st
				century, which includes, at a minimum, the ability—
						(1)to effectively
				communicate and collaborate;
						(2)to analyze and
				solve problems;
						(3)to access,
				evaluate, manage, and create information and otherwise gain information
				literacy;
						(4)to demonstrate
				creative thinking, construct knowledge, and develop innovative products and
				processes; and
						(5)to do so in a
				safe and ethical manner.
						2404.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part, $1,000,000,000 for fiscal year 2008, and such sums as may be necessary
				for each of the 5 succeeding fiscal years.
						(b)Allocation of
				funds between state and local and national initiativesThe amount
				of funds made available under subsection (a) for a fiscal year shall be
				allocated so that—
							(1)3 percent of such
				funds or $10,000,000, whichever amount is less, is made available to carry out
				subpart 2, of which amount—
								(A)$2,000,000 is
				made available to carry out section 2411(1); and
								(B)1 1/2 percent of
				such amount or $4,000,000, whichever amount is less, is made available to carry
				out section 2412; and
								(2)the remainder of
				such funds is made available to carry out subpart 1.
							(c)Limitation
							(1)Local
				administrative costsOf the amount of funds made available to a
				local educational agency under this part for a fiscal year, not more than 3
				percent may be used by the agency for administrative costs.
							(2)State
				administrative costsOf the amount of funds made available to a
				State educational agency under section 2406(a)(1) for administrative costs and
				technical assistance, not more than 60 percent may be used by the agency for
				administrative costs.
							1State and local grants
						2405.Allotment and
				reallotment
							(a)Reservations
				and allotmentFrom the amount made available to carry out this
				subpart under section 2404(b)(2) for a fiscal year—
								(1)the Secretary
				shall reserve—
									(A)3/4
				of 1 percent for the Secretary of the Interior for programs under this subpart
				for schools operated or funded by the Bureau of Indian Affairs; and
									(B)1/2
				of 1 percent to provide assistance under this subpart to the outlying areas;
				and
									(2)from the
				remainder of such amount and subject to subsection (b), the Secretary shall
				make grants by allotting to each eligible State educational agency under this
				subpart an amount that bears the same relationship to such remainder for such
				year as the amount received under part A of title I for such year by such State
				educational agency bears to the amount received under such part for such year
				by all State educational agencies.
								(b)Minimum
				allotmentThe amount of any State educational agency's allotment
				under subsection (a)(2) for any fiscal year may not be less than
				1/2 of 1 percent of the amount made available for
				allotments to States under this part for such year.
							(c)Reallotment of
				unused fundsIf any State educational agency does not apply for
				an allotment under this subpart for a fiscal year, or does not use its entire
				allotment under this subpart for that fiscal year, the Secretary shall reallot
				the amount of the State educational agency's allotment, or the unused portion
				of the allotment, to the remaining State educational agencies that use their
				entire allotments under this subpart in accordance with this section.
							(d)State
				educational agency definedIn this section, the term State
				educational agency does not include an agency of an outlying area or the
				Bureau of Indian Affairs.
							2406.Use of
				allotment by State
							(a)In
				generalOf the amount provided to a State educational agency from
				the agency's allotment under section 2405(a)(2) for a fiscal year—
								(1)the State
				educational agency may use 5 percent of such amount or $100,000, whichever
				amount is greater, to carry out activities under section 2408(a);
								(2)the State
				educational agency shall use 2.5 percent of such amount or $50,000, whichever
				amount is greater, to carry out activities under section 2408(b); and
								(3)the State
				educational agency shall distribute the remainder as follows:
									(A)The State
				educational agency shall distribute 60 percent to award subgrants to local
				educational agencies for Improving Teaching and Learning through Technology
				pursuant to section 2409(c) by allocating to each eligible local educational
				agency that has submitted an application to the State educational agency under
				section 2409(c), for the activities described in section 2410(b), an amount
				that bears the same relationship to 60 percent of the remainder for such year
				as the amount received under part A of title I for such year by such local
				educational agency bears to the amount received under such part for such year
				by all local educational agencies within the State.
									(B)The State
				educational agency shall distribute 40 percent to award Systemic School
				Redesign through Technology Integration subgrants, through a State-determined
				competitive process, to eligible local educational agencies that have submitted
				applications to the State educational agency pursuant to section 2409(b) for
				the activities described in section 2410(a).
									(b)Sufficient
				amounts
								(1)Special
				ruleIn awarding subgrants under subsection (a)(3)(B), the State
				educational agency shall—
									(A)ensure subgrants
				are of sufficient size and scope to be effective, consistent with the purposes
				of this part;
									(B)ensure subgrants
				are of sufficient duration to be effective, consistent with the purposes of
				this part, including by awarding subgrants that will run for not less than 2
				years and may be renewed for not more than a total of 5 years;
									(C)give preference
				in the awarding of subgrants to eligible local educational agencies that serve
				schools in need of improvement, as identified under section 1116, including
				those with high populations of students with limited English proficiency or
				students with disabilities or other subgroups of students who have not met the
				State’s student academic achievement standards; and
									(D)ensure an
				equitable distribution of assistance under this subpart among urban and rural
				areas of the State, according to the demonstrated need of those local
				educational agencies serving the areas.
									(2)Minimum
				allotmentThe amount of any local educational agency’s allotment
				under subsection (a)(3)(A) for any fiscal year shall be a minimum of
				$3,000.
								(c)Reallotment of
				unused fundsIf any local educational agency does not apply for
				an allotment under subsection (a)(3)(A) for a fiscal year, or does not use its
				entire allotment under this subpart for that fiscal year, the State shall
				reallot the amount of the local educational agency's allotment, or the unused
				portion of the allotment, to the remaining local educational agencies that use
				their entire allotments under this subpart in accordance with this
				section.
							2407.State
				applications
							(a)In
				generalTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				contents described in subsection (b) and such other information as the
				Secretary may reasonably require.
							(b)ContentsEach
				State application submitted under subsection (a) shall include each of the
				following:
								(1)A description of
				how the State will support local educational agencies that receive subgrants
				under this subpart in meeting, and help improve their capacity to meet, the
				purposes, goals, and requirements of this part, including through technical
				assistance.
								(2)A description of
				the State’s long-term goals and strategies for improving student academic
				achievement, including in core academic subjects and technology literacy,
				through the effective use of technology in classrooms and schools throughout
				the State.
								(3)A description of
				the priority area upon which the State will focus its guidance, technical, and
				other assistance under this part, and other local support under this part, such
				that such priority area shall be identified by the State from among the core
				academic subjects, grade levels, and student subgroup populations that may be
				causing the most number of local educational agencies in the State to not make
				adequate yearly progress, as defined in section 1111(b)(2)(C).
								(4)A description of
				how the State will support local educational agencies that receive subgrants
				under this subpart in implementing, and help improve their capacity to
				implement, professional development programs pursuant to section
				2410(b)(1)(A).
								(5)A description of
				how the State will ensure that teachers, paraprofessionals, library and media
				personnel, and administrators in a State receiving funds under this part
				possess the knowledge and skills to use technology across the curriculum, to
				use technology and curriculum redesign as key components of changing teaching
				and learning and improving student achievement, to use technology for data
				analysis to enable individualized instruction, and to use technology to improve
				student technology literacy.
								(6)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of activities funded
				under this part as required under section 2408(b).
								(7)Identification of
				the State challenging academic content standards and challenging student
				academic achievement standards that the State will use to ensure that each
				student is technology literate by the end of the 8th grade consistent with the
				definition of student technology literacy, and a description of how the State
				will assess, not less than once by the end of 8th grade, student performance in
				gaining technology literacy only for the purpose of tracking progress towards
				achieving the 8th grade technology literacy goal but not for meeting adequate
				yearly progress goals, including through embedding such assessment items in
				other State tests, performance-based assessments portfolios, or through other
				valid and reliable means, such that nothing in this part shall be construed to
				require that States are required to develop a separate test to assess student
				technology literacy.
								(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.
								(9)A description of
				how the State educational agency will, in providing technical and other
				assistance to local educational agencies, give priority to those local
				educational agencies identified by the State with the highest need of
				assistance, including those with the highest percentage or number of students
				from families with incomes below the poverty line, students not achieving at
				the State proficiency level with student populations identified under section
				2406(b)(1)(C), or schools identified as in need of improvement under section
				1116.
								(10)A description of
				how the State educational agency will ensure that each subgrant awarded under
				section 2406(a)(3)(B) is of sufficient size, scope, and duration to be
				effective as required under section 2406(b), and that such subgrants are
				appropriately targeted and equitably distributed as required under section
				2406(b) to carry out the purposes of this part effectively.
								(11)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State application.
								2408.State
				activities
							(a)In
				generalFrom funds made available under section 2406(a)(1), a
				State educational agency—
								(1)shall carry out
				the following activities:
									(A)Identify the
				State challenging academic content standards and challenging student academic
				achievement standards that the State will use to ensure that each student is
				technology literate by the end of the 8th grade consistent with the definition
				of student technology literacy.
									(B)Assess not less
				than once by the end of the 8th grade student performance in gaining technology
				literacy consistent with subparagraph (A), including through embedding such
				assessment items in other State tests, performance-based assessments,
				portfolios, or through other means, but provided that such assessments shall be
				used only to track student technology literacy and not in conjunction with
				meeting adequate yearly progress goals.
									(C)Publish the
				results of their technology literacy assessments administered under
				subparagraph (B) not less than 3 months after the assessment is administered
				such that the results are made widely available to local educational agencies,
				parents, and citizens, including through presentation on the Internet, and
				transmit such results to the Secretary.
									(D)Provide guidance,
				technical and other assistance in the priority area identified by the State
				pursuant to section 2407(b)(3) to local educational agencies receiving grants
				of less than $10,000 under section 2406(a)(3)(A) with a priority to those in
				highest need of assistance pursuant to section 2407(b)(9).
									(E)Provide technical
				assistance to local educational agencies, with a priority to those identified
				by the State in the highest need of assistance, including those with the
				highest percentage or number of students from families with incomes below the
				poverty line, students not achieving at the State proficiency level, with
				student populations identified under section 2406(b)(1)(C), and serving schools
				identified as in need of improvement under section 1116, in the following
				ways:
										(i)Submitting
				applications for funding under this part.
										(ii)Carrying out
				activities authorized under section 2410, including implementation of systemic
				school redesigns as described in section 2409(b).
										(iii)Developing
				local educational technology plans and integrating such plans with their plans
				for improving student achievement under sections 1111 and 1112, and, if
				applicable, section 1116.
										(F)Provide guidance,
				technical and other assistance to local educational agencies on their plans to
				assess, and, as needed, update the computers, software, servers, and other
				technologies throughout the local educational agency in terms of their
				functional capabilities, age, and other specifications, including to ensure
				such technologies can process, at scale, new applications and online services
				such as video conferencing, video streaming, virtual simulations, and distance
				learning.
									(2)may carry out the
				following activities:
									(A)State leadership
				activities and technical assistance that assist recipients of funds under this
				part in achieving the purposes and goals of this part.
									(B)Assist recipients
				of funds under this part in the development and utilization of research-based
				or innovative strategies for the delivery of specialized or rigorous academic
				courses and curricula through the use of technology, including distance
				learning technologies.
									(C)Assisting
				recipients of funds under this subpart in providing sustained and intensive,
				high-quality professional development pursuant to section 2410(b)(1)(A),
				including through assistance in a review of relevant research.
									(b)Activities
				relating to researchFrom funds made available under section
				2406(a)(2), a State educational agency shall carry out 1 or more of the
				following activities:
								(1)Conduct
				scientifically-based or other rigorous research to evaluate the impact of 1 or
				more programs or activities authorized under this part in meeting the purposes
				and goals of this part.
								(2)Provide technical
				assistance to eligible local educational agencies in carrying out evaluation
				research activities as required under section 2410(a)(1).
								(3)Create 1 or more
				evaluation research protocols, designs, performance measurement systems, or
				other tools to assist eligible local educational agencies in carrying out
				evaluation activities as required under section 2410(a)(1).
								(4)Collect and
				disseminate the findings of the evaluation research carried out by eligible
				local educational agencies under section 2410(a)(1).
								2409.Local
				applications
							(a)In
				generalTo be eligible to receive a subgrant from a State
				educational agency under this subpart, a local educational agency, or
				consortium of local educational agencies, shall submit to the State educational
				agency an application containing a new or updated local long-range strategic
				educational technology plan, and such other information as the State
				educational agency may reasonably require, at such time and in such manner as
				the State educational agency may require, which shall include each of the
				following:
								(1)A description of
				how the applicant will align and coordinate its use of funds under this part to
				the district technology plan, to the district plans and activities for
				improving student achievement, including under sections 1111 and 1112 and
				sections 1116 and 2123, as applicable, and to funds available from other
				Federal, State, and local sources.
								(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant other existing funds.
								(3)A description of
				the process used to assess and, as needed, update the computers, software,
				servers, and other technologies throughout the local educational agency in
				terms of their functional capabilities, age, and other specifications,
				including to ensure such technologies can process, at scale, new applications,
				and online services such as video conferencing, video streaming, virtual
				simulations, and distance learning courses.
								(4)Such other
				information as the State educational agency may reasonably require.
								(b)Competitive
				grants; Systemic school redesign through technology
				integrationIn addition to components included in subsection (a),
				eligible local educational agencies or consortia of local educational agencies
				submitting applications for a grants under section 2406(a)(3)(B) shall submit
				to the State educational agency an application containing the following:
								(1)A description of
				how the applicant will use grant funds to implement systemic school redesign,
				which is a comprehensive set of programs, practices, and technologies that
				collectively lead to school or district change and improvement, including in
				the use of technology, and in improved student achievement and that incorporate
				all of the following elements:
									(A)Reform or
				redesign of curriculum, instruction, assessment, use of data, or other
				standards-based school or classroom practices through the use of technology,
				including to increase student learning opportunity, student technology
				literacy, access, and engagement.
									(B)Improve educator
				quality, knowledge and skills through on-going, sustainable, timely, and
				contextual professional development pursuant to section 2410(b)(1)(A).
									(C)Development of
				student technology literacy and other skills necessary for 21st century
				learning and success.
									(D)Ongoing use of
				formative assessments and other timely data sources and data systems to more
				effectively identify individual student learning needs and guide personalized
				instruction, learning, and appropriate interventions that address those
				personalized student learning needs.
									(E)Engagement of
				district and school leaders as well as classroom educators.
									(F)Are either
				research-based or innovative, or both, such that research-based systemic
				redesigns are based on a review of the best available research evidence, and
				innovative systemic redesigns are based on development and use of new
				redesigns, programs, practices, and technologies.
									(2)An assurance that
				the applicant will use not less than 25 percent of funds to implement a program
				of professional development pursuant to section 2410(b)(1)(A).
								(3)A description of
				how the applicant will evaluate the impact of 1 or more programs or activities
				authorized under this part in meeting 1 or more of the purposes and goals of
				this part.
								(c)Formula grants;
				improving teaching and learning through technologyIn addition to
				components included in subsection (a), eligible local educational agencies or
				consortia of local educational agencies that submit an application for a grant
				under section 2406(a)(3)(A) shall submit to the State educational agency an
				application containing the following:
								(1)An assurance that
				the applicant will use not less than 40 percent of funds for professional
				development pursuant to section 2410(b)(1)(A) and for technology tools,
				applications, and other resources related specifically to such professional
				development activities.
								(2)A description of
				how the applicant will implement a program of professional development as
				required under paragraph (1).
								(3)A description of
				how the local educational agency will employ technology tools, applications,
				and other resources in professional development and to improve student learning
				and achievement in the area of priority identified by the local educational
				agency pursuant to paragraph (4).
								(4)A description of
				the priority area upon which the local educational agency will focus its grant
				funds under this part, such that such priority area shall be identified from
				among the core content areas, grade levels, and student subgroup populations in
				which the most number of students are not proficient.
								(d)Combined
				applicationsAn eligible local educational agency that submits an
				application to the State educational agency for funds awarded under section
				2406(a)(3)(B) may, upon notice to the State educational agency, submit a single
				application that will also be considered by the State educational agency as an
				application for funds awarded under section 2406(a)(3)(A), provided its
				application addresses each application requirement.
							(e)Consortium
				applicationsFor any fiscal year, a local educational agency
				applying for financial assistance described in section 2406(a)(3) may apply as
				part of a consortium in which more than 1 local educational agency jointly
				submits a grant application under this part, except that no local educational
				agency may receive more than 1 grant under this part.
							2410.Local
				activities
							(a)Competitive
				grants; systemic school redesign through technology
				integrationFrom funds made available to a local educational
				agency under section 2406(a)(3)(B), the local educational agency—
								(1)shall use not
				less than 5 percent of such funds to evaluate the impact of 1 or more programs
				or activities carried out under the subgrant in meeting 1 or more of the
				purposes and goals of this part as approved by the State educational agency as
				part of the local application as described under section 2409(b)(3); and
								(2)shall use the
				remaining funds to implement a plan for systemic school redesign, which may
				take place in 1 or more schools or across the entire local educational agency,
				pursuant to section 2409(b)(1), including each of the following:
									(A)Using not less
				than 25 percent of funds to improve teacher quality and skills through support
				for the following:
										(i)Professional
				development activities, as described under subsection (b)(1)(A).
										(ii)The acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described in clause
				(i).
										(B)Acquiring and
				effectively implementing technology tools, applications, and other resources in
				conjunction with enhancing or redesigning the curriculum or instruction in
				order to—
										(i)increase student
				learning opportunity or access, student engagement in learning, or student
				attendance or graduation rates;
										(ii)improve student
				achievement in 1 or more of the core academic subject areas; and
										(iii)improve student
				technology literacy.
										(C)Acquiring and
				effectively implementing technology tools, applications, and other resources
				to—
										(i)conduct ongoing
				formative assessments and use other timely data sources and data systems to
				more effectively identify individual student learning needs and guide
				personalized instruction, learning, and appropriate interventions that address
				those personalized student learning needs;
										(ii)support
				individualized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors, including
				mathematics, science, and foreign language courses, often not available except
				through technology and online learning, especially in rural and high-poverty
				schools; and
										(iii)conduct such
				other activities as appropriate consistent with the goals and purposes of
				research-based and innovative systemic school redesign, including to increase
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
										(b)Formula grants;
				improving teaching and learning through technologyFrom funds
				made available to a local educational agency under section 2406(a)(3)(A), the
				local educational agency shall carry out activities to improve student
				learning, student technology literacy, and achievement in the area of priority
				identified by the local educational agency as required under section
				2409(c)(4), including that such local educational agency shall comply with the
				following:
								(1)The local
				educational agency shall use not less than 40 percent of funds for professional
				development activities that are aligned with activities supported under section
				2123 to improve teacher quality and skills through support for the
				following:
									(A)Training of
				teachers, paraprofessionals, library and media personnel, and administrators,
				which—
										(i)shall include the
				development, acquisition, or delivery of—
											(I)training that is
				ongoing, sustainable, timely, and directly related to current teaching content
				areas;
											(II)training in
				strategies and pedagogy in the core curriculum areas that involve use of
				technology and curriculum redesign as key components of changing teaching and
				learning and improving student achievement;
											(III)training in the
				use of technology to ensure every educator is technologically literate,
				including possessing the knowledge and skills to use technology across the
				curriculum, to use technology and curriculum redesign as key components of
				innovating teaching and learning and improving student achievement, to use
				technology for data analysis to enable individualized instruction, and to use
				technology to improve student technology literacy; and
											(IV)training that
				includes on-going communication and follow-up with instructors, facilitators,
				and peers; and
											(ii)may
				include—
											(I)use of
				instructional technology specialists, mentors, or coaches to work directly with
				teachers, including through the preparation of 1 or more teachers as technology
				leaders or master teachers who are provided with the means to serve as experts
				and train other teachers in the effective use of technology; and
											(II)use of
				technology such as distance learning and online virtual educator-to-educator
				peer communities as a means for delivering professional development.
											(B)The acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described under
				subparagraph (A).
									(2)The local
				educational agency shall use the remaining funds to acquire or implement
				technology tools, applications, and other resources to improve student
				learning, student technology literacy, and achievement in the area of priority
				identified by the local educational agency, including through 1 or more of the
				following:
									(A)Conducting
				on-going formative assessment and using other timely data sources and data
				systems to more effectively identify individual student learning needs and
				guide personalized instruction, learning, and appropriate interventions that
				address those personalized student learning needs.
									(B)Supporting
				individualized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors, including
				mathematics, science, and foreign language courses, often not available except
				through technology and online learning, especially in rural and high-poverty
				schools.
									(C)Increasing
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
									(D)Enhancing
				accountability, instruction, and data-driven decision making through data
				systems that allow for management, analysis, and disaggregating of student,
				teacher, and school data.
									(E)Such other
				activities as appropriate consistent with the goals and purposes of this
				part.
									(c)Multiple
				grantsA local educational agency that receives a grant under
				both subparagraph (A) and subparagraph (B) of section 2406(a)(3) may use all
				such grant funds for activities authorized under subsection (a).
							2National activities
						2411.National
				activitiesFrom the amount
				made available to carry out national activities under section 2404(b)(1), the
				Secretary, working through and in coordination with the Director of the Office
				of Educational Technology and collaborating, as appropriate, with the National
				Center for Achievement Through Technology authorized under section 2412, shall
				carry out the following activities:
							(1)National
				reportThe Secretary shall annually conduct and publish a
				national report on student technology literacy to determine the extent to which
				students have gained student technology literacy by the end of the 8th grade.
				In conducting the study, the Secretary shall—
								(A)consult first
				with experts and stakeholders, including educators and education leaders,
				education technology experts from education and industry, and the business and
				higher education communities seeking high school graduates with these skills;
				and
								(B)employ a random
				stratified sample methodology of student technology literacy performance using
				a cost-effective assessment that is a readily available, valid, and reliable
				assessment instrument.
								(2)Student
				technology literacyThe Secretary shall publish each year the
				results of the State technology literacy assessments pursuant to section
				2408(a)(1)(C).
							(3)National
				education technology planThe Secretary shall update not less
				often than once every 5 years the National Education Technology Plan to promote
				understanding and awareness of the role of technology and e-learning in meeting
				the Nation’s education goals and needs, and shall implement such a plan.
							(4)Other national
				activitiesFrom the funds remaining after carrying out paragraphs
				(1), (2), and (3), the Secretary shall carry out 1 or more of the following
				activities:
								(A)Support efforts
				to increase student technology literacy, including through outreach to
				education, business, and elected leaders aimed at building understanding of the
				knowledge and skills students need to succeed in the 21st century through use
				of technology for life-long learning, citizenship, and workplace
				success.
								(B)Support the work
				of the National Center for Achievement Through Technology in serving as a
				national resource for the improvement of technology implementation in education
				through identification and dissemination of promising practices and exemplary
				programs that effectively use educational technologies.
								(C)Support efforts
				to increase the capacity of State and local education officials to budget for
				technology acquisition and implementation, including taking into account the
				long-term costs, how technology investments could increase effectiveness and
				efficiencies that ultimately save other educational costs or provide improved
				outcomes, and how spending for technology in education should be considered in
				a comprehensive cost-benefit analysis and not simply as a supplemental
				expense.
								(D)Support staff at
				the Department of Education and other Federal agencies in their understanding
				of education technology, its role in Federal education programs, and how
				Federal grantees can be supported in integrating education technologies into
				their programs as appropriate.
								(E)Convene
				stakeholders in an effort to outline and support a national research and
				development agenda aimed at supporting public-private partnerships to leverage
				evolving technologies to meet evolving educational needs.
								(F)Convene
				practitioners and leaders from local and State education, business and
				industry, higher education, and other stakeholder communities to carry out the
				activities under this section, including convening an annual forum on
				leadership to integrate technology, classroom technology best practices, and to
				otherwise address challenges and opportunities in the use of technology to
				improve teaching, learning, teacher quality, student achievement, student
				technology literacy, the efficiency and productivity of the education
				enterprise, and to otherwise support school innovation and the Nation’s
				competitiveness.
								(G)Support efforts
				to ensure teachers and other educators have the knowledge and skills to teach
				in the 21st century through the use of technology, including by providing
				assistance to and sharing information with State accrediting agencies, colleges
				of teacher education, and other educational institutions and government
				entities involved in the preparation and certification of teachers, to ensure
				such teachers possess these skills prior to entering the teaching force.
								(H)Support efforts
				to assist principals, superintendents, and other senior school and district
				administrators in adapting to, and leading their schools with, 21st century
				technology tools and 21st century skills, including the following:
									(i)Developing a
				blueprint for both the job skills required and the coursework and experience
				necessary to be prepared for school leadership.
									(ii)Supporting the
				development of professional development and training programs that help
				education leaders obtain these skills, including through collaborative efforts
				with existing programs and institutions.
									(iii)Developing
				materials, resources, self-assessments, and other tools to meet these
				goals.
									(I)To undertake
				other activities that lead to the improvement of the Nation's educational
				system in both using educational technologies to improve teaching, learning,
				and student achievement, as well as in improving student technology literacy
				and related 21st century college preparedness and workforce competitiveness and
				that complement other such efforts being undertaken by public and private
				agencies and organizations.
								2412.National
				center for achievement through technology
							(a)PurposeThe
				purpose of this section is to establish a National Center for Achievement
				Through Technology, consistent with this part, that—
								(1)provides national
				leadership regarding improvement in the use of technology in education, with a
				focus on elementary and secondary education, including technology’s role in
				improving student achievement and technology literacy as well as teacher
				quality;
								(2)serves as a
				national resource for the improvement of technology implementation in education
				through identification and dissemination of promising practices and exemplary
				programs that effectively use educational technologies to improve teaching and
				learning, teacher quality, student engagement and opportunity, student
				achievement and technology literacy, and the efficiency and productivity of the
				education enterprise, including the related research and research on the
				conditions and practices that support the effective use of technology in
				education; and
								(3)provides an
				annual report to Congress synthesizing the promising practices and exemplary
				programs that effectively use educational technologies to improve teaching and
				learning, as described in paragraph (2), including the related research and
				research on the conditions and practices that support the effective use of
				technology in education.
								(b)Establishment
								(1)In
				generalThe Secretary, acting through the Director of the Office
				of Educational Technology, shall award a grant, on a competitive basis, to an
				eligible entity to establish a National Center for Achievement Through
				Technology (in this section referred to as the Center).
								(2)Coordination
				with the InstituteThe Director of the Office of Educational
				Technology shall award the grant under paragraph (1) in coordination with the
				Director of the Institute of Education Sciences, but the Director of the Office
				of Educational Technology shall administer the grant program under this
				section.
								(3)Conditions
									(A)Eligible
				entitiesAn entity shall be eligible to receive the grant under
				this section if the entity is—
										(i)a
				research organization or research institution with education technology as one
				of the organization or institution's primary areas of focus; or
										(ii)a partnership
				that consists of a research organization or research institution described in
				clause (i) and 1 or more education institutions or agencies, nonprofit
				organizations, or research organizations or institutions.
										(B)DurationThe
				grant awarded under this section shall be 5 years in duration, and shall be
				renewable at the discretion of the Director of the Office of Educational
				Technology for not more than an additional 3 years.
									(C)Peer
				reviewIn awarding the grant under this section, the Director of
				the Office of Educational Technology shall consider the recommendations of a
				peer review panel, which shall be composed of representatives of the following
				stakeholder communities:
										(i)Teachers and
				other educators who use technologies.
										(ii)Local and State
				education leaders who administer programs employing technologies.
										(iii)Businesses that
				develop educational technologies.
										(iv)Researchers who
				study educational technologies.
										(v)Related
				education, educational technology, and business organizations.
										(c)National center
				for achievement through technology activitiesIn order to provide
				leadership for the effective use of technology in education, the eligible
				entity awarded the grant under this section shall establish the Center, which
				shall carry out the following activities:
								(1)Promising
				practices, exemplary programs and researchThe Center shall
				identify and compile promising practices, exemplary programs, quantitative and
				qualitative research, and other information and evidence demonstrating the
				broad uses and positive impacts of technology in elementary and secondary
				education as well as the factors and steps important to its improvement and
				effective use—
									(A)on the following
				uses of technology, such that specific technologies are considered in the
				context of the comprehensive educational program or practice in which they are
				used:
										(i)Across the
				curriculum to improve teaching, learning and student achievement, including in
				the core academic subject areas of reading, mathematics, science, and history
				or social studies.
										(ii)To support the
				teaching and learning of student technology literacy as student knowledge and
				skills in using contemporary information, communication, and learning
				technologies in a manner necessary for successful life-long learning and
				citizenship in the knowledge-based, digital, and global 21st century, which
				includes the abilities to effectively communicate and collaborate, to analyze
				and solve problems, to access, evaluate, manage, and create information and
				otherwise gain information literacy, and to do so in a safe and ethical
				manner.
										(iii)For formative
				and summative assessment, including to inform instruction and data-driven
				decision making, to individualize instruction, and for accountability
				purposes.
										(iv)To improve
				student learning and achievement, including through improving student interest
				and engagement, student access to courses and instructors through distance
				learning, and student learning time, and through individualizing curriculum and
				instruction to meet unique student learning needs, styles, and pace.
										(v)To improve
				teacher quality, including for professional development and for timely and
				ongoing training and support.
										(vi)To improve the
				efficiency and productivity of the classroom and school enterprise, including
				through data management and analysis, resource management, and
				communications.
										(B)on the policies,
				budgeting, technology infrastructure, conditions, practices, teacher training,
				school leadership, and other implementation factors important to improving the
				effectiveness of technology in elementary and secondary education as outlined
				in subparagraph (A), including in—
										(i)the knowledge and
				skills teachers and other educators need to teach in the 21st century through
				the use of technology, including that necessary to use technology and
				curriculum redesign as key components of changing teaching and learning, to use
				technology for data analysis to enable individualized instruction, and to use
				technology to improve student technology literacy;
										(ii)the knowledge
				and skills principals, superintendents, and other senior school and district
				administrators need to effectively lead in 21st century schools using
				technology, including the job skills required and the coursework and experience
				necessary to be prepared for school leadership; and
										(iii)the budgeting
				for technology acquisition and implementation, including taking into account
				the long-term costs, how technology investments could increase effectiveness
				and efficiencies that ultimately save other educational costs or provide
				improved outcomes, and how spending for technology in education should be
				considered in a comprehensive cost-benefit analysis and not simply as a
				supplemental expense.
										(2)Original
				researchThe Center may conduct, directly or through grants and
				contracts, original research as necessary to fill important gaps in existing
				research necessary to address the areas described in paragraph (1) with a focus
				on the policies, budgeting, technology infrastructure, conditions, practices,
				teacher training, school leadership, and other implementation factors important
				to improving the effectiveness of technology in elementary and secondary
				education.
								(3)OutreachThe
				Center shall consult with appropriate stakeholders, including at least those
				described in subsection (b)(3)(C), in determining priorities pursuant to
				paragraph (1), in gathering information pursuant to paragraph (1), and in
				determining the need for original research pursuant to paragraph (2). The
				Center shall establish 1 or more informal advisory groups to provide this
				consultation.
								(4)DisseminationThe
				Center shall disseminate widely the information identified and compiled
				pursuant to paragraph (1) to teachers and other educators, local, regional,
				State, and Federal education leaders, public and elected officials, the
				existing network of federally funded educational resource centers and labs,
				businesses that develop educational technologies, colleges of teacher education
				and teacher accrediting agencies, researchers who study educational
				technologies, other interested stakeholders, and related educator, education
				leader, and business organizations, including through—
									(A)development and
				ongoing update of a database accessed through the Internet;
									(B)development,
				distribution, and delivery of reports, tools, best practices, conference
				presentations, and other publications; and
									(C)partnerships with
				organizations representing stakeholders, including educators, education
				leaders, and technology providers.
									(d)Center
				operations
								(1)Grants,
				contracts, and cooperative agreementsAs appropriate, the Center
				shall award grants to, or enter into contracts or cooperative agreements with,
				individuals, public or private institutions, agencies, organizations, or
				consortia of such institutions, agencies, or organizations to carry out the
				activities of the Center, including that the Center shall do so with regard to
				dissemination of the Center's findings pursuant to subsection (c)(4)(C).
								(2)ReportThe
				Center shall submit an annual report on March 1 to the Committee on Education
				and Labor of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate that provides a summary synthesis
				of the promising and exemplary practices and programs, and related research,
				that effectively use educational technologies to improve teaching and learning
				as described in subsection (c)(1), including the conditions and practices that
				support the effective use of technology in education, in order to inform
				Federal education policymaking and
				oversight.
								.
		
